Citation Nr: 0923221	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran retired in March 1986 with over 30 years of 
active service. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which continued the noncompensable 
evaluation assigned his service-connected bilateral hearing 
loss.

The Veteran requested a Board hearing but withdrew this 
request in July 2008.

The Veteran's wife submitted a statement in January 2009, 
after the case had been certified to the Board.  Waiver of 
review by the agency of original jurisdiction was received in 
June 2009.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran has no worse than Level III hearing in the right 
ear and no worse than Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for a higher (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 
4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in May 2006, April 2008, and May 2008.   See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The RO also provided assistance to the Veteran as required 
under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The Veteran 
was afforded VA audiological examinations.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the April 2008 VA examiner 
specifically states that the Veteran's moderately-severe loss 
of hearing sensitivity combined with his good speech 
recognition ability would allow him to communicate 
effectively in most employment situations and activities of 
daily living when using appropriate amplification devices.  
The Board finds that this description fully meets the 
requirements set out in Martinak.

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Sufficient medical examinations are of record so as to 
provide the Board with a sound basis on which to adjudicate 
the case.  Therefore, the Board finds that the duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the Veteran's appeal.

The Veteran essentially contends that his hearing loss is not 
correctly evaluated. The VA's Schedule for Rating 
Disabilities (Rating Schedule) determines the disability 
ratings that apply in each case, 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.

An examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.   38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable disability evaluation for the Veteran's 
bilateral hearing loss.  In particular, three audiological 
evaluations provide evidence against the Veteran's claim.

First, the Veteran was afforded a VA audiological evaluation 
in July 2006 to determine the severity of his hearing loss, 
which found that the pure tone thresholds, in decibels, were 
as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
25
30
60
90
51
LEFT
20
30
70
80
50

Speech discrimination was 92 percent in the right ear and 92 
percent in the left.

Second, the Veteran was afforded a VA audiological evaluation 
in October 2006 to determine the severity of his hearing 
loss, which found that the pure tone thresholds, in decibels, 
were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
25
35
60
95
54
LEFT
25
30
75
85
54

Speech discrimination was 94 percent in the right ear and 94 
percent in the left.

Third, the Veteran was afforded a VA audiological evaluation 
in April 2008 to determine the severity of his hearing loss, 
which found that the pure tone thresholds, in decibels, were 
as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
30
35
65
100
58
LEFT
30
35
80
85
58

Speech discrimination was 84 percent in the right ear and 88 
percent in the left.

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to these results shows that the Veteran's hearing loss 
warrants a noncompensable evaluation.  Taking the results 
from each of the three audiological evaluations reported 
above, and entering the category designations for each ear 
into Table VII, produces a disability percentage evaluation 
of zero percent for each audiological evaluation.

The July 2006 VA examination yielded similar results.  At the 
time of this examination, the average decibel loss was 51 for 
the right ear and speech discrimination was 92 percent.  This 
corresponds to Level I hearing in the right ear. For the left 
ear, the average decibel loss was 50 and the speech 
discrimination was 92 percent.  This translates into Level I 
hearing for the left ear.  

The October 2006 VA examination indicated that the average 
decibel loss was 54 for the right ear and speech 
discrimination for that ear was 94 percent.  This corresponds 
to Level I hearing in the right ear.  For the left ear, the 
average decibel loss was 54 and the speech discrimination was 
94 percent.  This also translates into Level I hearing for 
the left ear.  

At the time of the April 2008 examination, the average 
decibel loss was 58 for the right ear and speech 
discrimination was 84.   This corresponds to Level III 
hearing in the right ear.  For the left ear, the average 
decibel loss was 58 and speech discrimination was 88.  This 
translates into Level III hearing for the left ear.  Again, 
when the values from either VA examination are plotted on 
Table VII, it is apparent that the currently assigned 
noncompensable evaluation for the Veteran's bilateral hearing 
loss is accurate and appropriate.

The Board would also note that the provisions of 38 C.F.R. § 
4.86 are not for application in this case because neither of 
the VA examinations demonstrated that puretone thresholds at 
each of the four specified frequencies was 55 decibels or 
more.  Neither examination indicated a threshold reading at 
1,000 Hertz of 30 decibels or less and a threshold reading at 
2,000 Hertz of 70 decibels or more in either ear.  Therefore, 
the Board concludes that a higher evaluation for the 
Veteran's bilateral hearing loss is not warranted.

The Veteran submitted a statement in support of his claim in 
May 2007, contending that he could not hear a cell phone, 
talk on the phone, hear sirens, or hear a fire alarm.  The 
Veteran's wife submitted a statement in January 2009, stating 
that the fire alarm went off in their house, and that the 
Veteran did not hear it even though he was in the house.

The Veteran genuinely believes that his bilateral hearing 
loss is worse than has been evaluated and has offered his 
statements and the statement of his witness.  As laypersons, 
lacking in medical training and expertise, the Veteran and 
his witness cannot provide competent opinions on a matter so 
complex as the extent of his bilateral hearing loss and their 
views are of no probative value.  And, even if their opinions 
were entitled to be accorded some probative value, they are 
far outweighed by the detailed findings provided by the 
medical professionals who discussed his symptoms, complaints, 
and manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

In any event, their contentions are insufficient to establish 
entitlement to a higher schedular evaluation for defective 
hearing.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  
Here, the mechanical application clearly establishes a 
noncompensable evaluation for the Veteran's service-connected 
bilateral hearing loss disability.

Although separate ratings can be assigned for separate 
periods of time based on the facts found, the evidence shows 
that the Veteran had no worse than Level III hearing in the 
right ear and no worse than a Level III hearing in the left 
ear.  A compensable rating was not warranted at any point 
throughout the appeal period.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
compensable evaluation for bilateral hearing loss; there is 
no benefit of the doubt to be considered; and a compensable 
evaluation for bilateral hearing loss is not warranted.

Finally, the provisions of 38 C.F.R. § 3.321(b)(1) have also 
been considered.  When the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule will not adequately compensate the Veteran 
for his service-connected disability, referral for 
extraschedular consideration is indicated.  Neither frequent 
hospitalization nor marked interference with employment due 
to the Veteran's service-connected bilateral hearing loss has 
been demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 
38 C.F.R. § 3.321(b)(1).  In the April 2008 VA examination, 
the examiner stated that the Veteran's moderately - severe 
loss of hearing sensitivity, combined with his good speech 
recognition ability, would allow him to communicate 
effectively in most employment situations and activities of 
daily living when using appropriate amplification devices.  
The Board notes that the Veteran does not make any claims 
stating that the hearing loss affects his work.  The Board 
also notes that there is no evidence that the Veteran is 
frequently hospitalized for his hearing loss.  Therefore, the 
Board finds that a referral for extraschedular consideration 
is unwarranted.




ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


